NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 15-1125
                                    _______________

                           UNITED STATES OF AMERICA

                                            v.

                               ANTHONY JEFFERSON,

                                                        Appellant
                                    _______________

                     On Appeal from the United States District Court
                             for the District of New Jersey
                        (D.C. Criminal No. 2-13-cr-00137-002)
                         District Judge: Hon. Kevin McNulty
                                   _______________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 8, 2016

              BEFORE: FISHER, COWEN and RENDELL, Circuit Judges

                                  (Filed: April 27, 2016)

                                    ______________

                                       OPINION*
                                     _____________


COWEN, Circuit Judge


*
 This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does not
constitute binding precedent.
       Anthony Jefferson appeals from the conviction and sentence entered by the United

States District Court for the District of New Jersey. We will affirm.

                                              I.

       Jefferson was indicted on three counts: (1) conspiracy under 18 U.S.C. § 371 to

commit a carjacking in violation of 18 U.S.C. § 2119 and to brandish a firearm in

furtherance of the carjacking in violation of 18 U.S.C. § 924(c)(1)(A)(ii); (2) carjacking

(and aiding and abetting the carjacking) in violation of § 2119(1) and 18 U.S.C. § 2; and

(3) brandishing (and aiding and abetting brandishing) of a firearm in furtherance of the

carjacking in violation of § 924(c)(1)(A)(ii) and § 2. On March 3, 2014, the jury found

Jefferson guilty on all counts and also made a specific finding that he brandished a

firearm in furtherance of the carjacking.

       On March 5, 2014, the Supreme Court decided Rosemond v. United States, 134 S.

Ct. 1240 (2014). The Rosemond Court addressed what the government “must show when

it accuses a defendant of aiding or abetting” a § 924(c) offense. Id. at 1243. The District

Court notified the parties that any post-trial motions relating to the § 924(c) firearms

component should include a discussion of the effect, if any, of Rosemond. Emphasizing

this recent Supreme Court decision, Jefferson moved for a judgment of acquittal pursuant

to Federal Rule of Criminal Procedure 29 and for a new trial pursuant to Federal Rule of

Criminal Procedure 33. The District Court heard oral argument. For the reasons it set

forth in a comprehensive written opinion, it denied Jefferson’s motions. Jefferson was

then sentenced to 20 months’ imprisonment on Counts One and Two, to be served


                                              2
concurrently, and 84 months of imprisonment on Count Three, to be served

consecutively—for a total term of imprisonment of 104 months.

                                               II.

       According to Jefferson, the District Court improperly instructed the jury “as to the

intent element of the weapons, i.e. brandishing offense.”1 (Appellant’s Brief at 4.) Even

if we were to assume for purposes of this appeal that the jury instruction was inconsistent

with Rosemond, Jefferson cannot show that any such error affected either the outcome of

the trial or the fairness, integrity, or reputation of this proceeding. In short, there was

ample evidence that Jefferson had “advance knowledge that a confederate would use or

carry a gun during the crime’s commission.” Rosemond, 134 S. Ct. at 1243. For

instance, John Cinardo testified that, at approximately 3:00 a.m., he saw Jefferson and

Sharod Culp (Jefferson’s childhood friend) conversing and walking together down the

middle of Patterson Street towards his car. “Immediately their paths diverged (they


       1
          The District Court possessed subject matter jurisdiction pursuant to 18 U.S.C. §
3231. We have appellate jurisdiction under 18 U.S.C. § 1291. It is uncontested that we
must apply a plain error standard of review with respect to Jefferson’s challenge to the
District Court’s jury instructions. Under this standard, the appellant must show: (1) there
is an error; (2) the error is clear or obvious; (3) the error “‘affected the appellant’s
substantial rights, which in the ordinary case means’ it ‘affected the outcome of the
district court proceedings;’” and (4) the error “‘seriously affect[s] the fairness, integrity or
public reputation of judicial proceedings.’” United States v. Marcus, 560 U.S. 258, 262
(2010) (quoting Puckett v. United States, 556 U.S. 129, 135 (2009)). We review the
sentence for procedural error, ensuring that the district court, inter alia, correctly
calculated the advisory Guidelines range and gave meaningful consideration to the
sentencing factors set forth in 18 U.S.C. § 3553(a). See, e.g., United States v. Freeman,
763 F.3d 322, 335 (3d Cir. 2014), cert. denied, 135 S. Ct. 1189 (2015), and cert. denied,
135 S. Ct. 1467 (2015). We next consider the substantive reasonableness of the sentence.
See, e.g., id.
                                               3
formed a ‘V,’ said [the other victim, Leandra] Semedo). Culp went to the driver’s side of

the car, Jefferson to the passenger’s side. Culp immediately displayed a gun and ordered

Cinardo out of the car.” United States v. Jefferson, Crim. No. 13-137 (KM), 2014 WL

1745027, at *11 (D.N.J. Apr. 29, 2014). Culp then took the victims into the alleyway at

gunpoint. Jefferson, for his part, did not express any shock or otherwise attempt to

withdraw after the gun was brandished. On the contrary, he drove away with his friend—

after he had “taunted the victims and urged Culp to shoot Cinardo.”2 Id. at *12.

       Furthermore, the District Court did not commit any reversible error with respect to

Jefferson’s sentencing. While he contends that the government failed to provide proper

documentation for one of his two juvenile dispositions, his trial counsel informed the

District Court that “further research shows that Probation was accurate that the Defendant

has two juvenile convictions for burglary and eluding both third-degree crimes which

both occurred within three months of each other in 2009” and even included the orders of

disposition as exhibits. (SA237.) Jefferson argues that the District Court “failed to

properly consider facts as to the nature and the circumstances of the offenses.”


       2
          Jefferson takes particular issue with the District Court’s determination that he
enthusiastically continued to participate in the carjacking after learning that Culp was
using a gun. According to him, Cinardo’s testimony about Jefferson goading or
antagonizing Culp was “effectively negated” on cross-examination “when the victim
essentially acknowledged that he either intentionally or otherwise made misstatements to
the police, perhaps out of desire to see defendant prosecuted for a bias crime.”
(Appellant’s Brief at 9.) However, he still told the police that “‘I forgot exactly what, but
he just said like, “shoot them”’ basically.” (A162.) We further note that the jury simply
asked to review the instructions (without specifying any particular claim or issue) and that
the District Court’s failure to require the jury to resolve the issue of foreknowledge on the
verdict sheet (before Rosemond was even decided) did not constitute reversible error.
                                             4
(Appellant’s Brief at 12.) The District Court, however, meaningfully considered the

specific nature and particular circumstances of the criminal conduct at issue here, noting,

among other things, that the victims were taken into the alley and “put in fear of their

lives, probably feeling this moment could be their last.” (A439.) Imposing a sentence

two years below the bottom of the Guidelines range, the District Court acknowledged that

“there is much good in” Jefferson and took into account the “impressive sheath of letters

from ordinary people, friends, associates, and family members, speaking of his good

character and his helpfulness, and likeability and responsibility.” (A440.) Finally, we do

not believe that, under these circumstances, the below-guidelines sentence was

substantively unreasonable. See, e.g., United States v. Begin, 696 F.3d 405, 413 (3d Cir.

2012) (“State-federal disparities are simply irrelevant under § 3553(a)(6), and the District

Court was not required to address them.”).

                                             III.

       We will affirm Jefferson’s criminal conviction and sentence.




                                              5